IN THE COURT OF APPEALS OF IOWA

                                     No. 15-0030
                                 Filed August 5, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DONALD JAMES HILL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Cheryl E. Traum,

District Associate Judge.



      Donald Hill appeals from the judgment and sentence following his plea of

guilty to the offense of failure to comply with sex-offender-registry requirements.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, Michael J. Walton, County Attorney, and Steven A. Berger, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                         2


DOYLE, J.

       Donald Hill entered a plea of guilty to the offense of failure to comply with

sex-offender-registry requirements.       Hill was sentenced to a term of

imprisonment to be served consecutive to the sentence for which he was on

parole. On appeal, Hill submits the sentencing court failed to provide reasons for

the imposition of consecutive sentences, and he requests this court vacate his

sentence and remand the matter for resentencing. We hold that the sentencing

court was not required to give reasons for imposing the consecutive sentences

pursuant to Iowa Code section 908.10A (2013). We therefore affirm.

       Hill was charged by trial information with the offense of failing to comply

with the provisions of the sex offender registry, in violation of Iowa Code section

692A.111(1), an aggravated misdemeanor.           Hill was on parole for another

unrelated offense at the time. He later entered a written plea of guilty. He was

sentenced to a term of imprisonment “not to exceed two years, to run

consecutive to the parole revocation in [the unrelated criminal case].” At the

sentencing hearing, the court stated: “The reason for the sentence is protection

of the community, seriousness of the crime, and the nature and circumstances of

the offense.” On appeal, Hill submits this statement is inadequate.

       We review sentencing decisions for abuse of discretion, which will only be

found if the court acted “on grounds clearly untenable or to an extent clearly

unreasonable.” State v. Hopkins, 860 N.W.2d 550, 553 (Iowa 2015) (internal

quotation marks and citations omitted). “We give sentencing decisions by a trial

court a strong presumption in their favor.” Id.
                                       3


      A sentencing court must state, on the record, its reason for selecting a

particular sentence. State v. Barnes, 791 N.W.2d 817, 827 (Iowa 2010) (citing

Iowa R. Crim. P. 2.23(3)(d)). The court must also provide reasons for imposing

consecutive sentences. See id. “A statement may be sufficient, even if terse

and succinct, so long as the brevity of the court’s statement does not prevent

review of the exercise of the trial court’s sentencing discretion.”    State v.

Hennings, 791 N.W.2d 828, 838 (Iowa 2010).            We believe the statutory

sentencing provision for parole violations takes this case outside the rule

requiring the sentencing court to provide reasons for imposing consecutive

sentences.

      When a person is convicted and sentenced to prison for an aggravated

misdemeanor committed while on parole, the person’s parole is revoked. See

Iowa Code § 908.10A. “The new sentence or imprisonment for conviction of an

aggravated misdemeanor shall be served consecutively with the term imposed

for the parole violation, unless a concurrent term of imprisonment is ordered by

the court.” Id. (emphasis added). Thus, under section 908.10A, the default or

presumptive sentence is a consecutive sentence. The statute itself is sufficient

reason for imposing consecutive sentences.         We conclude this statutory

presumption obviated any requirement that the sentencing court elucidate

reasons for imposing consecutive sentences upon Hill. We therefore affirm Hill’s

judgment and sentence.

      AFFIRMED.

      Danilson, C.J., concurs; Vaitheswaran, J., dissents.
                                         4


VAITHESWARAN, J. (dissenting)

      I respectfully dissent.    Section 908.10A empowers a district court to

impose the sentences consecutively or concurrently. This choice between two

alternatives implicates the court’s discretion and, in my view, requires a court to

state reasons for imposing consecutive sentences.         The court did not state

reasons for imposing consecutive sentences. Accordingly, I would vacate the

sentence and remand for resentencing. See Iowa R. Crim. P. 2.23(3)(d) (“The

court shall state on the record its reason for selecting the particular sentence.”);

State v. Lumadue, 622 N.W.2d 302, 304 (Iowa 2001) (stating boilerplate

language did not satisfy rule’s requirement; “[m]issing was a rationale relating to

this offense, and this defendant’s background.”); State v. Jason, 779 N.W.2d 66,

77 (Iowa Ct. App. 2009) (stating court did not provide any reasons for its decision

to impose consecutive sentences).